Per Curiam:

Moxley brought his action of replevin against Haskin before a justice of the peace, to recover the possession of lumber valued at eighty dollars, which had been attached by Haskin as sheriff, at the instance of the creditors of one Thompson, formerly a merchant at Irving, in Marshall county, who had failed and absconded, leaving a large amount of debts due for lumber purchased by him upon credit. Moxley claimed that he had agreed to deliver for the lumber a two-year-old bull which he bought for twenty dollars; but at the commencement of this action he had the animal in his possession. Moxley recovered judgment against Haskin before the justice of the peace, and Haskin appealed the action to the district court. In that court Haskin was successful, and obtained judgment against Moxley for the return of the lumber, or its value, amounting to eighty dollars and nine cents.
All the law questions involved in this case have already been decided by this court. As to the instructions commented upon, we refer to Bush v. Collins, 35 Kas. 535, 11 Pac. Rep. 425; and Dodson v. Cooper, 37 Kas. 346, 15 Pac. Rep. 200.
One of the grounds of complaint is, that the court below erred in its rulings upon the trial in admitting testimony. The only way in which our attention is called to the record where the objectionable testimony and rulings of the court may be found, is as follows: “Pages 30 up to 160 made case. ” This "reference is insufficient. ( The State v. McCool, 34 Kas. 613, 9 Pac. Rep. 618.)
The judgment of the district court will be affirmed.